Case 5:20-cv-00016-JPB-JPM Document1 Filed 01/27/20 Page 1of18 PagelD #: 1

Attachment A

IN THE UNITED STATES DISTRICT COURT _
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA FILED

 

 

_ JAN 27 2020
\aeNe | | L A: ce. US Serene URT-WVND
CLARKS URG, Wy / 26301
Your full name FEDERAL CIVIL RIGHTS
COMPLAINT
(BIVENS ACTION)

Civil Action No.: 5 ' AO rd Lb

(To be assigned by the Clerk of Court)

tonasellstacalaay SP Pa ley
~ Me MACAC/ ©
S 5 uaa ESTO 5 3 Mi | Goon , Blaloule
looriniautsmith, Cowartes ,Comepu

Enter above the full name of defendant(s) in this action

1. JURISDICTION

This is a civil action brought pursuant to Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971). The Court has jurisdiction over
this action pursuant to Title 28 U.S.C. §§ 1331 and 2201.

Il PARTIES

In Item A below, place your full name, inmate number, place of detention, and complete mailing
address in the space provided.

A. Nameof Plaintiff: \ jo Jel 2c. Inmate No.:
Address: Haz elfen U5 ie » Box Joo
hor Tons tal eS X5

 

 

In Item B below, place the full name of each defendant, his or her official position, place of
employment, and address in the space provided.

 

United States District Court 7 Northern District of West Virginia-2013
Case 5:20-cv-00016-JPB-JPM Document1 Filed 01/27/20 Page 2 of 18 PagelD #: 2

Attachment A

B. Name of Defendant: ANS TONING WY
Position: WaaDben!
Place of Employment: eS el Terms ise
Address: RO. Pyax AOC
QW Teny eis awl, 265 2d

 

Was this Defendant acting under the authorfty or color of federal state
law at the time these claims occurred? W Yes O No

If your answer is “YES,” ane explain: Ufo" S Acer )

 

 

 

 

VW QlAbinic mu Cu iwi | Aigttts Bu QON) Miss me
Bu unlac ah (iY “TAK Na “soft Sher me Wk
—) ae

ian in ST Tle Lo HE

B.1 Name of Defendant: Hazetron USC Jai |
Position: _Fedeke( “Tail aministeatian
Place of Employment: Hage trans OS?
Address: 29: Qox OOO
eA Ke “Ton me us 4 VW 4 24582

 

Was this Defendant acting under the suthoyy or color of federal state
law at the time these claims occurred? Yes O No
If your answer is “YES,” briefly explain: TheZze AN Mb O Lt ot
PA my viTedStateS Constioticons Ala rks
Cru SALE | Why Hav ie. inh Sha l| nolo?
LolA ca We a les =

 

B.2 Name of Defendant: WisAGQOr}
Position: UNG-+ maAnienine &

Place of Employment: HAZ eran) U5!

Address: Cor &cW 2000 -
Pr Ve Tom millS» NV, 2%. aks

Was this Defendant acting x under the authority or color of federal state

law at the time these claims occurred? 4 Yes oO No

 

om

 

 

United States District Court & Northern District of West Virginia-2013  -
Case 5:20-cv-00016-JPB-JPM Document1 Filed 01/27/20 Page 3 of 18 PagelD #: 3

Attachment A

If your answer is “YES, « Dnelly explain: Ho bagel Aue. his
tHe Ac nds i Sv i) 5 \alhean He do COMES
Rack hele To Sho ho Neves have jo
(Complaisé Remedy folms Fo C me 4 which
Sa LolAt Lond CF fay ‘Aok Poli cy Ove of aC CSS Biol

 

B.3. Name of Defendant: MY Hole EE UNi4t Team
Position: Cege Aniegye L£5 4 CONE: elo cS. elit
Place of Employment: |
Address:

 

 

 

Was this Defendant acting under the authoyity or color of federal state
law at the time these claims occurred? ‘Qi Yes O No

If your answer is “YES,” briefly explain || Ley ovied Come Ace

Hele To Suu exceft Wher The get Yer KEES >

\WiiesJ 1 Cieu clo “Th Gay ‘ puck nAvie. rho 7 | Corey Ae! medu Comolg vate
LZMs ancl Bol Ook: CY SAU S 5 Some Gadt £ “Low yy \ INST FEMS

Svppose Te ils Cede! iS Te Sho eye Cu dau du i Ae te it2 IC Eko hy
MoN) T ac. -fid YS ik SO wrrcn “Tid Mi siq Vielbbor OP iy Be? 49 Poi CW

ave Phere SP guts
B.4 Name of Defendant: BvRaiveny 1 Po
Position: “4
Place of nee HAZ (Toms US p
Address: iCome re
Ce \cLTo kL Mi is wi 25 5

 

 

Was this Defendant acting under the author or color of federal state
law at the time these claims occurred? Yes O No

If your answer is “YES, ” briefly explain: He's iN, Va [Abs oNof
Mu Soe delic wd EL Zocess A.altS fei due To
Policy Sf ove. Bevin Die Sion fog quicl (0 LASnlt
Then Lou Cominiot re -PSCSec3 AS ed Al SAL aus ce

 

Because wey was Se DEC” TA SUusGent ucot Chace C.
&. tt | AVS FY pbEeC ors VS ae NW ah Yew 5 There Le CG Mey
ANNO Tus Qkcund Ancl up cacti Wor cS pace TO cf COs AOUIe,
BeCacse ir dD ame! Vic Hors ort a | IS

’ OM pcs,
adn. nh Const Fetes 4) guks Cod Secs EN me FR i dps ees ‘ame

“THUS Momnevt OF ~TAY SiA
United States District Court 9 Northern District of West Virginia-2013
Case 5:20-cv-00016-JPB-JPM Document1 Filed 01/27/20 Page 4 of 18 PagelD #: 4

Attachment A

B.5 Name of Defendant: S (V] iy

 

Position: __ lOoTinient

Place of Employment: HAze@\Ten use
Address: Po Koy 2000

BéuceTon mills 3 WIV 265 2a5

Was this Defendant acting under the authoytty or color of federal state
law at the time these claims occurred? Yes O No

If your answer is “YES,” briefly explain: He A Ssaul red ME
On Camka Oct 26 201]

 

 

 

ll. PLACE OF PRESENT CONFINEMENT

Name of Prison/ Institution: Hao OFT ch

A.

(
4

f\

ha!

ty
.

Is this where the events concerning your complaint took place?
Yes O No

If you answered “NO,” where did the events occur?

 

Is there a prisoner grievance procg¢dure in the institution
where the events occurred? Yes O No

prisoney grievance procedure?

Did ole a grievance concerning the facts relating to this complaint in the
Yes O No

If your answer is “NO,” explain why not:

 

 

 

 

If your answer is “YES,” identify the administrative grievance procedure
number(s) in which the claims raised in this complaint were addressed

 

United States District Court 10 Northern District of West Virginia-2013
Case 5:20-cv-00016-JPB-JPM Document1 Filed 01/27/20 Page 5 of 18 PagelD #:5
U.S. DEPARTMENT OF JUSTICE REQUEST FOR ADMINISTRATIVE REMEDY

Federal Bureau of Prisons

    
 

 

Type or use ball-point pen. If attachments are needed, submit four copies. eaciA ‘a on reverse.

prom FICE Toeset| L OEay-O00 fyaiee Hazelton USP

M
LAST.NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
Part A~ INMATE REQUEST

Dn Dest Fe exzputting MY Legal Complaint @ anedys

Agin gk patent sud 9 cowalTes 5 Comebolt ©
Lod UN \avobally ASAUITIN s Me

JONI Brce pete i Shu pS es C wt oct 10
oe Line ,) . - Fo ~“TWem me

 

Oct 28 1 2.01% [powell Prot

DATE / SIGNATURE OF REQUESTER
Part B- RESPONSE

 

 

 

e
DATE WARDEN OR REGIONAL DIRECTOR .
Uf dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received in the Regional Office within 20 calen “Folge in Fesponse.
wie Che
ORIGINAL: RETURN TO INMATE CASE NUMBER: f

 

CASE NUMBER:
Part C- RECEIPT
Return to:

 

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBJECT:

 

 

 

DATE LEA RECIPIENT’S SIGNATURE (STAFF MEMBER) BP-229(13}
Case 5:20-cv-00016-JPB-JPM Document1 Filed 01/27/20 Page 6 of 18 PagelD #: 6

NUMBER: HAX-1330.185
DATE: January 19, 2017
SUBJECT: Administrative Remedy
program
PAGE: 10

ATTACHMENT B

Federal Correctional Complex Hazelton
Request for Administrative Remedy
Informal Resolution Form - Non General Population

Notice to Inmates: Prior tc receiving @ Request for Administrative Remedy Form (BP-229), you
MUST actempt Informal Resolution through your Counselor, or provide other documentary
evidence of your attempt at informal resolution. Failing to atrempr informal reso ution may
result with rejection of your request

 

 

 

Inmate Name: Unit
. Tome sce mie

 

 

 

1. Specific Complaint:

My Ae QO ol cy

Bot bee

    
 

ry

Se a
et ee : 5

&
4

Bk
Pod

 

 

 

 

   

 

 

 

 

 

Part ¢

 

Issue Resolved Comments:
Relief granted i

 

Issue Un-resolved No
Relief granted

 

Unable to Address cdmment’’N_/

Issue Referred

 

 

 

 

 

 

 

 

 

 

Inmate Signature: (/ ~~ | Hate:
Staff Siqnature: Date:
Unit Manager Signature: Date:
Counselor Tracking
Tracking # Event Date + 20 Days Form Issued BP-9 BP-9 Returned

Issued

 

 

 

 

 

 

 

 

 

 
Case 5:20-cv-00016-JPB-JPM Document1 Filed 01/27/20 Page 7 of 18 PagelD #: 7

Attachment A

and state the result at level one, level two, and level three. ATTACH
GRIEVANCES AND RESPON SES: 2 OL
ANd Heke is q cer oF my ES

 

 

 

LEVEL 1 [hey wed Kescouded SelC ca My
, ( Ll \ :
LEVEL 2 40ll@Jed of cys and Bod ~ Ther KEE Deeds tec bac. UL
\ ~ i + A ~ eet
LEVEL 3 \lvdioie 509 Which Oar ¢ G Coeyu To Wou

 

TRAL pee MAG ie Te Yeu WS Bacté is Seojem Ba ae 30 19°
IV. PREVIOUS LAWSUITS AND ADMINISTRATIVE REMEDIES

ie Wit A Bi yens JAis Se oie lad: +\. MOKA RO] Ra UN, wf mA {aes} ek

A. Have you filed other lawsuits in state or federal court dealing with the same
facts involved in this action? O Yes No

B. If your answer is “YES”, describe each lawsuit in the space below. If there
is more than one lawsuit, describe additional lawsuits using the same format
on a separate piece of paper which you should attach and label: “IV

 

 

PREVIOUS LAWSUITS”

1. Parties to this previous lawsuit:
Plaintiff(s):
Defendant(s):

2. Court:

 

(If federal court, name the district; if state court, name the county)

3. Case Number:

 

4. Basic Claim Made/Issues Raised:

 

 

 

 

5. Name of Judge(s) to whom case was assigned:

 

6. Disposition:
(For example, was the case dismissed? Appealed? Pending?)

 

7. Approximate date of filing lawsuit:

 

 

United States District Court il Northern District of West Virginia-2013
Case 5:20-cv-00016-JPB-JPM Document1 Filed 01/27/20 Page 8 of 18 PagelD #: 8

Attachment A

8. Approximate date of disposition. Attach Copies:

C. Did you seek informal or formal relief from the appropriate administrative
officialyregarding the acts complained of in Part B?
} Yes O No

D. If your answer is “YES,” briefly describe how relief was sought and the
result. If your answer is “NO,” explain why administrative relief was not

 

sought.
Qu “thes follow ub with 5 Geies Balt With
ha : Abelants ¢ Keg ai Cen Ceday® we iad S ialaitla Then CaN on fin

 

_ P
bars 5 ~The. B08 2 624 My Lind > (MAE a iccd Wi molars
Cans Conl: har “Ths. Ss ie

}
E. Did you exhaust available administrative remedies?
W Yes O No

F. If your answer is “YES,”, briefly explain the steps taken and attach proof of
exhaustion. If your answer is “NO,” briefly explain why administrative
remedies were not exhausted. .
ae ds 4 That whal tows} exe dine ed uP Teer
Axl LE Lo ow eel wl axicl Cited and Leag| Coidlhin
le ALG width The. Depa: bino rit of LoSh. C. Qe Ss to eo

Quid whic “We Tuen Can £ Cont; én ji 5S at +; le { “ane bese | Com clay uk
(ette, © with The midAtiqur € Reaionial off ice OE; Wot Ther,
ASA URS 5 Wi Ch We ey CaN CoB em TWAS Svc

G. If you are requesting to proceed in this action in forma pauperis under 28
U.S.C. § 1915, list each civil action or appeal you filed in any court of the
United States while you were incarcerated or detained in any facility that
was dismissed as frivolous, malicious, or for failure to state a claim upon
which relief may be granted. Describe each civil action or appeal. If there
is more than one civil action or appeal, describe the additional civil actions
or appeals using the same format on a separate sheet of paper which you
should attach and label “G. PREVIOUSLY DISMISSED ACTIONS OR

APPEALS”

1. Parties to previous lawsuit:

 

United States District Court 12 Northern District of West Virginia-2013
Case 5:20-cv-00016-JPB-JPM Document1 Filed 01/27/20 Page 9of18 PagelD #: 9

 

 

 

 

 

Attachment A
Plaintiff(s):
Defendant(s):
2. Name and location of court and case number:
3. Grounds for dismissal: frivolous © malicious

O failure to state a claim upon which relief may be granted

4. Approximate date of filing lawsuit:

 

5. Approximate date of disposition:

 

V. STATEMENT OF CLAIM

State here, as BRIEFLY as possible, the facts of your case. Describe what each
defendant did to violate your constitutional rights. You must include allegations of
specific wrongful conduct as to EACH and EVERY defendant in the complaint.
Include also the names of other persons involved, dates, and places. Do not give any
legal arguments or cite any cases or statutes. If you intend to allege a number of related
claims, you must number and set forth each claim in a separate paragraph.
UNRELATED CLAIMS MUST BE RAISED IN SEPARATE COMPLAINTS WITH
ADDITIONAL FILING FEES. NO MORE THAN FIVE (5)TYPED OR TEN (10)
NEATLY PRINTED PAGES MAY BE ATTACHED TO THIS COMPLAINT. (LR PL
3.4.4)

  

CLAIM 1: * | if oy .
Sueig Ave 34s UNI ilaLttull LY Mase
Cel asAutred meet mi old cell onl Oct 20. A017
mye olla Gl! YNAMC. Hac MWaivadic HHA i
a A = a Me 3 pe Si lates x Ot oh Sst, ;

iq S is Thess To £% =
aos Eee NoN sig so i MR: CANNON N HAG Tem
Supporting Facts-Ho. Se myc, Alone. f0€ mu SAC ly
INiach 1S HOA

   
    

[\

 

‘ae

 

 

United States District Court 13 Northern District of West Virginia-2013
 

 

10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2G-cv-00016-JPB-JPM Document 1 Filed 01/27/20 Page 10 of 18 PagelD #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 5:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

Case 5:20tcv-00016-JPB-JPM Document1 Filed 01/27/20 Page.11 of 18 PagelD #: 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

aca

 

 

gy

7

gibi

S. 4.

<

 

 

Case 5:20-cv-00016-JPB-JPM Document 1 Filed 01/27/20 Page 12 of 18 PagelD #12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Ns

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 5:2/P-cv-00016-JPB-JPM Document 1 Filed 01/27/20 Page 13 of 18 PagelD #: 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:20-cv-00016-JPB-JPM Document1 Filed 01/27/20 Page 14 0f 18 PagelD #: 14

 

Attachment A
Oo THiS New Waadert NAMe Me Antone (ly
UNIawFui Moves Mme iat Wit anid WATHiNeTon DC

 

£

INMAC “1 Theat Wad UY Yong y nc Hes Fi slit: No OM kder
ChAGe Well He Tald “hem He dot Won

CLAIM2: Me. iN Wis Cell Well The cols ds die
WANT To Move Mme sik lel This Guys
Had anid KEO GQud HO “hides ted At
te SO Wo CRESS Whe —(acko, ancy &stHoars-To
at Wiel? 4 jaliven) The. co's Came “x Be perth ly

 

 

 

Supporting Facts“Jold “Them “at were Not Getius alove

Aud They Still ploldaiol move me Sih “so TF Plocié
“The. ial Nido UP Guid “Then! “Th ud MOVC. Mo AS Ag ana
“thew USS Foly Mase me 5 Which = ot aSmA5

“L. . led oO Cog GRotk TT >) Whi cl “The NZ afl Respon idee] BaclC
Qsid Heke’ ,8'°G Crey oF “pa y BES SK

CLAIM 3: Ay pt MY Unit man eago€ Md Mokhons Cass Coslieutnis

 

 

Dutt TL cosideved lost rote iho Be hinde- This Sif
Roce) e. ae Wis afl Cless \ \Afelen pntic Ab JE Elly anid Ta)
Ti Be Milhonidoliag ICYinig On “The 'CaAles

 

“Thesse People He Ao at tazetror Still Oct: Me

Supporting FactsisJ tes Compute Oh HEA WWwicW Staves

 

 

fa€ We a alone A Qlons xO. Just So te Woe ger
TINThoBle By The Cae of “he fe ga | oFice “Get
fee = ae STA\mMAbC Ta) my Co 7 Si Z Winch

 

a St “Te tale ad QQ ViolAtion) a Mu Riot
BY Te ear. ae MY Lire yoeky mo HoZe. Un anche CENhZEn mare.
CLAIM 4:Qaid -Then’ He act “Them Copyine Qk po | 5
Which “Wis iS. UN ae i al > Then HeU “WOR
CA i LLNS as At ev, AL hatte Z 4 e
Bot ry Pees. - ek ~ tla Ow
Qet “Wwe. ‘ie See le Whee (fom muy aél ~1O Aad c TMS ule
Wit Sévt MoV Quad Then “Tu ay plang Wi Ay. te te Mar I

 

 
  

    

   
  

   

 

 

Wie ir Lo RST He OvV4sS Mu ny ° we
Mommenst oF TAs ‘e9 thon} WA Lise AEM J hah vate
Supporting Facts:\/; Nod Mu Bop p Ce AGES Arca: tty aM Set
“Them OWN: NG US _3 Small BuRBie ALMA Size Peaces
OF Some OQ leekeumonsdeys 5 Wenedayss Fide Qnd +s
Only Gey } aM Lok ome. Sho. 3 Wi Chi” eS 1S Cath el- 4UNusele.
Punishment’, PRN 5 Sep ive Thess WaAkden Aston ely Ss

TN (OER Vinlakon! OF PTY one PolicY Aialilé

United States District Court \ 14 ' NortheFh District of West Virginia-2013
Case 5:20-cv-00016-JPB-JPM Document 1 Filed 01/27/20 Page 15 of 18 PagelD #: 15

{Bvt ride dost and ‘The Canddu Came Caw
Back his. momrert of Aub VP Sik. ane Then)
iMogéon) He Cant even male ib Rac here are
a weelC aud Then Whes He do Cone Greil
here iWnich iS once. ENeey Gian) poop HE?25
binety Nasded He Never Have legal complaint Romedys
Hogs Poft Me Gnd. Ke nevee fave Toe claims ok
mE Sik Gnd Which This is) q_ Violation
JOF m4 BoP Polich duepocess GigliTS ud “hen “The
Hest. OF mY Unit Teen dont Come Bacl( HeZe at all
4 UNIess They get To UDG Ticket Shot SomeGod

4
Tres They amety nanded Te mo. legq] Remedy Ve

— TeAT Clams 5 Which TWS 7S q ViolAFion. of mm
- be Polich due phocess fig\il’s 7 Constitutt ots RightS+r0g
WWRiSoNeZS Cap Policl? PlogkamStabemenl Config This
BiR and “hen TT sext gq BivesClaAim [Aw rt oft
FOB Wis 3 copys with Moker To put iN
a legal mail. Cath BAKE in. Septenbe& 2014 Wel |.
He NON Set if To you opys He edt HEN
[ive Teas Gri TheN M2 Mo€Zon Wont oive
MG Qleaal Call To Call The Covet a Bodh mu
a f Leedom and He Wont Ae Me | Oo beet eal
te Call TWwS Cong@ess Woman) TWAS leloing
[ONmBe hale TH get my F2éeedem aud which
FS AS q_ VicltKion of fay Right QilSc QNd
JEM qlilsO Suing SiS Bot iest®S Gecavse. He’s
iN MIOIAFion OF My BoP Policy due pocess6 ig hts
pendent Times, oo and Wow Jeb me
EXSPIAIS Hoy = UNIerully Geen Gack pee in)
Snu -eg BW Yeoks Well Ea \gaktorion

 
Case 5:2-cv-00016-JPB-JPM Document 1 Filed 01/27/20 Page 16 of 18 PagelD #: 16

|
. Ay OMNES foe PAisoneckS TNmate Disciples
[BoM Pole? Péoogamstaremens+S0/@.04 Says all
_ ASAUITS. IOLASATITS SiS) SIA HAS To Refer FOE
| AUSA. Peosecutions Well Oct 05.30/17 2. —Qor
| \Chaoe Lok aude (Ol P&son ABAVIT Well The _.
—iNext wieele of oct 2017 2 or SANGO By
— |DHo 4o€ ~this Well Neate. Discided Qliso |
(Says That “They mve To. Suspend aif. lola
fricket Sher ChAGesS anid The Reled + To AWA —
Hoh PRoSecoti on ond swe) When “These dove.
firey Kelese iF Goh DHO Aministetletive
| PRoceedue Well They wevem did his To
(me fille Thay WAS | spmee To Which SBS |
a Oud. Then) Flom. When, in oldceit lly. Daeelo age,
{pi ed. om The ASMA. Attg a thom “The careless co
 INave. WOIT2S 3 BAR. UP months [ater ak The
a _|West: KQiNiQ . Hoste pita] Oud Whi ch. They. Called
a anata ‘selfs. regu, vp grade my $0). Asautt chakge
| 100 Segiovsce Siot+ Chae. a Who They
woe. Sefv\¥ed me a_ Copy OF Tis lice They was.
—_|SupPeSe To dove ro. Gop pol lick Si anid Then THe
fuethed Violared: my Pop policl? doepeocess Aigit's
Decquse They Yeo "Ret, eed me fof AUSA
Oo socdtion God Botkem line. ONCE They
DHo SANLiow me ee This tol Asastr Taal Cink
| Tedy a@ound Ausa PloSecute, Me “Wits Elesel avd
foe polic? INMALE Disciples ConfiRus This 5 -
oe se They G@iSe Carnot vp 9 @Ade my. (al shotTo

- land fo e£i cscs Shel Recause. “Fhes ef ef Ses ended
My iol hes a riclle+ Gud Bee Pole timate D} 1 Norte hw St is

 
Case 5:20-cv-00016-JPB-JPM Document1 Filed 01/27/20 Page 17 of 18 PagelD #: 17

Attachment A

Betqise We Use Te et Aolls of Tissw
lost Lite io gene Ral PoPslAtron! Rub This pacers Sto ip
+oZ Rac 2hE wd Sho SO Mow He opr TVs

 

 

 

 

 

 

CLAIM S:oivini, U5 SMAll hand fail oF iit Isr SIE
eure Agi M Chom Monday To rmddai nid | ne This iS
ict ‘Ovens daca Fok US “Ta lalioe aoe. Cli “de
Wen) Wve ee cic SE mA iva Poi | oil € asks iNWic VV
“tis LS inisaninAtamu ov { Gain - ubfed mo, CLE] use] él

 

L ONT SMe Sieg The Candy CaMEA Can” a “TAS

Supporting Facts: jv oe of Teulh Sim ary “Tens 0)
SOC nia Moe hon) Betas — eS iN ie LOlAL: and Of Mu Bo p OO} iC. \Y
due oko 2.85 AioMlS Ais U Poli CY Sau Same. Goduy' fam
mH nit Teom is Suppose. “To come Racil nee Sw

“ aT Kaus LZ vr Me onic Tans Fe ee Tim
eV QUE et im ENT Tye sy CoMms i
iN WO Ge @ Nor Ce meld 33 Si2 Food )

  
  

 

52,

Describe BRIEFLY and SPECIFICALLY how you have been injured and the
exact nature of your damages.

M8 Unitedsttes CONS itulies KigMTS Have Goen)
VialAted (4. “Thease Pecohig aS WT aus Cass See So

 

 

 

 

 

 

LM Soe Them te, mill lion fod CLv0 land uuselel

Pa a amen Ay 3 are \ Sx loki AO = Jose hear al Ste CR2 yt Ve
pe CS3icom Reta suse. “Lan 2 LOK 7g A ies iSoher Sh = TE. Trice.
Mec: cation) ol his
VIL RELIEF

State BRIEFLY and EXACTLY what you want the Court to do for you. Make

no legal arguments. Cite no cases or statutes. .
TZ Would ike You To fice These PeoPle. Fo Ms
Gud The. caer Recomentle cA foe Me. “TO _ Qo “To_fA Pecdekal

to A Q
mee stos Ceraus Fok hay Mente | HealTw a5sec$ 5 tuiS LS ON Fle.
So wold ple” You a 4S To have Them emeko ICY
(ZANC ERC (CK ME OF TWis Hele To Bt wee No kt Cadkalina “EMC OK

Coston! Denes Whele tm ON Kile at of Alaswood Ok
PAina Geld Wheke a Can, 92+ se Cope® Mental heats
TAeagimony iar Need ANd Have Them Rercve THEBSE Boost

\Ol chate) (00 CWii52 CFF my Kecokd hers Thess Viglabing pac
Ree pelic Yy Dveeeoc ess Mts S x Would hice A suey ia)

United States District Court 13 Northern District of West Virginia-2013

 
Case 5:20-cv-00016-JPB-JPM Document1 Filed 01/27/20 Page 18 of 18 PagelD #: 18

Attachment A
DECLARATION UNDER PENALTY OF PERJURY

The undersigned declares under penalty of perjury that he/she is the plaintiff in the
above action, that he/she has read the above complaint and that the information contained
in the complaint is true and accurate. Title 28 U.S.C. § 1746; 18 U.S.C. § 1621.

moo ¢ a re OMY AL?
Executed at Oly ) Bee { on San 0 3 LAU RO .
(Loc%tion) (Date)

Awe loonelL Enee-

Your Signature

 

 

United States District Court 16 Northern District of West Virginia-2013

 
